Title: To Alexander Hamilton from Marinus Willett, 30 May 1799
From: Willett, Marinus
To: Hamilton, Alexander


          
            Sir
            Albany 30th May 1799
          
          Colonel Jelles A Fonda has signified a desire of receiving an appointment in the army—He served under me a Captain in the New York State Troops with much reputation—I know no man who I think more likely to do honor to a Military Commission than Mr Fonda—
          I am Sir Your very humble Servt
          
            Marinus Willett
          
          General Hamilton
        